DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.  Claims 1-7 and 9-20 remain pending in the present application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the base of the bracket” should read “the base of the bracket frame”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Re. Cls. 1 and 10, Applicant’s claims are directed towards a “system for mounting a cable cleat assembly” and a “wire basket assembly for mounting cable cleat assembly” respectively in the preamble.  Applicant has also amended the body of claims 1 and 10 to refer to “a cable cleat assembly.”  However, the amendments render the claim indefinite since it is unclear if the Applicant intends to claim a system/assembly which is functionally used to mount a cleat assembly to a wire basket (as set forth in the preamble) or intends to claim the bracket frame, locking plate, and cable cleat assembly in conjunction with one another (as appears to be set forth in the body of the claims).  Applicant does not use antecedent basis language between the preamble of the claim and the body of the claim in reference to the cable cleat assembly and therefore it appears as if they are separate entities.  For the purpose of examination, the Examiner will interpret the claims to not positively recite the cable cleat assembly.  If the Applicant intends for the cable cleat to be positively required by the system/assembly, it is suggested that the Applicant amend the preamble of the claims to read “A cable management system for mounting to a wire basket; the system comprising:”.  The Examiner notes that a similar change should be made to claim 10.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempel US 3765634 (hereinafter Stempel).
Re. Cl. 1, Stempel discloses: A system (10, Fig. 1-2) for mounting a cable cleat assembly to a wire basket (see Fig. 1-2, the bracket is capable of being used to mount a cable management assembly using fastener 78 or using shelf for supporting/managing cables), the system comprising: a bracket frame (44, Fig.  3) having a base (48, Fig. 3-4) with a first end and a second end (see Fig. 3), a first sidewall (54, Fig. 3) extending from the base (see Fig. 3), and a second sidewall extending from the base (53, Fig. 3), the first side wall and the second wall each include notches (58, 60, 62, 64, Fig. 3) for receiving wires of a wire basket (see Fig. 3, the notches are capable of receiving appropriately sized/shaped wires); and a locking plate (46, Fig. 3) secured to the bracket frame (see Fig. 1-2) the locking plate having a base (48, Fig. 3) with a first end and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and a second sidewall extending from the base (53, Fig. 3); wherein the first sidewall of the bracket frame and the second sidewall of the bracket frame are positioned on the base of the locking plate (see Fig. 1-3, the sidewalls 53 and 54 of bracket frame 44 are positioned on the base 48 of locking plate 46 when the bracket frame 44 and locking plate 46 are secured together using the fastener 78; in other words since the bracket frame 44 is positioned on the locking plate 46, the sidewalls 53-54 of the bracket frame are on the base 48 of the locking plate 46)  with the notches positioned over the base of the locking plate (see Fig. 1-3, in a view where 44 is located on top of 46, the notches 58, 60, 62 and 64 on 44 are over the base 48 of 46) for securing wires of a wire basket between the notches of the bracket frame and the base of the locking plate (see Fig. 3, shown as wires 20, 24 are positioned between notches 58, 60, 62 and 64 on 44 and the base 48 of 46); a fastener (78, Fig. 2); a cable cleat assembly having a through hole (see Fig. 1-3, the device is capable of being used with a cable cleat assembly having a through hole sized to enable fasteners 78 to pass through; as discussed above, it is the Examiner’s position that the cable cleat assembly is not positively recited by the claims); whereby the base of the bracket has a through hole for receiving the fastener and the locking plate has a through hole for receiving the fastener (see through holes 80, Fig. 3), wherein the fastener secures the bracket frame, the locking plate and the cable cleat assembly to the wire basket (see Fig. 1-3, the fastener is capable of being used in the claimed intended use by tightening a cable cleat onto 10), wherein the cable cleat assembly and the locking plate are secured such that rotation of the cable cleat assembly causes rotation of the locking plate through rotation of the fastener (see Fig. 1-3, the device is capable of being used in the claimed intended use by having fastener 78 tighten a bracket down onto 10, rotation of the bracket, and thus the fastener, would rotate the attached cable cleat assembly).
Re. Cl. 2, Stempel discloses: the bracket frame is U-shaped and the locking plate is U-shaped (see Fig. 3, both 44 and 46 are U-shaped due to surfaces 48, 53 and 54).
Re. Cl. 3, Stempel discloses: the base of the bracket frame is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall of the bracket frame resides along the first longitudinal edge of the bracket frame and the second sidewall of the bracket frame resides along the second longitudinal edge of the bracket frame (see Fig. 3); and wherein the base of the locking plate is rectangular with a first longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall of the locking plate resides along the first longitudinal edge of the locking plate and the second sidewall of the locking plate resides along the second longitudinal edge of the locking plate (see Fig. 3).
Re. Cl. 4, Stempel discloses: the first sidewall and the second sidewall of the bracket frame each include an interior side and an exterior side (see Fig. 3), the notches in the first sidewall of the bracket frame and the second sidewall of the bracket frame extend from the exterior side to the interior side of the first and second sidewalls of the bracket frame (see Fig. 3).
Re. Cl. 5, Stempel discloses: the notches are U-shaped for receiving parallel wires of the wire basket (see Fig. 3).
Re. Cl. 6, Stempel discloses: the notches formed in the first sidewall and the notches formed in the second sidewall are aligned with each other (see Fig. 3).
Re. Cl. 7, Stempel discloses: one notch of the notches is formed in the first and second sidewalls near the first end of the bracket frame and one notch of the notches is formed in the first and second sidewalls near the second end of the bracket frame (see Fig. 3, first and second ends being top and bottom as shown in Fig. 3).
Re. Cl. 8, Stempel discloses: the base of the bracket frame having a through hole for receiving the fastener and the locking plate having a through hole for receiving the fastener, whereby the through hole in the bracket frame is aligned with the through hole in the locking plate (see Fig. 3, through holes 80).
Re. Cl. 10, Stempel discloses: A wire basket assembly (Fig. 1-2) for mounting a cable cleat assembly to a wire basket (34, Fig. 1-2; the assembly is capable of mounting a cable cleat assembly using fastener 78), wherein the wire basket assembly comprising: a wire basket (34, Fig. 1-2; the shelf member 34 is a “basket” since the term basket is defined as a receptacle made of interwoven material; as can be seen in Fig. 1-2, the shelf is a receptacle since it receives items and is made of interwoven wires; definition taken from www.merriam-webster.com/dictionary) having a first plurality of cross wires disposed parallel to each other (18, 22, 20, 24 Fig. 2), a second plurality of cross wires (26s, Fig. 2) disposed parallel to each other and perpendicular to the first plurality of cross wires (see Fig. 2), wherein the first plurality of cross wires and the second plurality of cross wires form a grid (see Fig. 2); and a wire basket bracket (10, Fig. 2) secured to the wire basket (see Fig. 2), wherein the wire basket bracket comprising a bracket frame (44, Fig. 3) and a locking plate (46, Fig. 3); the bracket frame having a base (48, Fig. 3)  with a first end 3and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and a second sidewall extending from the base (53, Fig. 3), the first side wall and the second wall each include notches for receiving cross wires of the wire basket (58, 60, 62, 64 Fig. 3); and the locking plate having a base (48, Fig. 3) with a first end and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and a second sidewall extending from the base (53, Fig. 3); wherein the first sidewall of the bracket frame and the second sidewall of the bracket frame are positioned on the base of the locking plate (see Fig. 1-3, the sidewalls 53 and 54 of bracket frame 44 are positioned on the base 48 of locking plate 46 when the bracket frame 44 and locking plate 46 are secured together using the fastener 78; in other words since the bracket frame 44 is positioned on the locking plate 46, the sidewalls 53-54 of the bracket frame are on the base 48 of the locking plate 46)  with the notches positioned over the base of the locking plate (see Fig. 1-3, in a view where 44 is located on top of 46, the notches 58, 60, 62 and 64 on 44 are over the base 48 of 46) for securing the cross wires of the wire basket between the notches of the bracket frame and the base of the locking plate (see Fig. 3, shown as wires 20, 24 are positioned between notches 58, 60, 62 and 64 on 44 and the base 48 of 46); a cable cleat assembly secured to the wire basket (see Fig. 1-3, the device 10 is capable of being used to secure a cable cleat assembly to the wire basked; as discussed above it is the Examiner’s position that the cable cleat assembly and wire basket are not required by the claim since they are functionally claimed and not positively recited); a fastener (78, Fig. 2) that secures the bracket frame and the locking plate to the cable cleat assembly (see Fig. 2).
Re. Cl. 11, Stempel discloses: the first plurality of cross wires and the second plurality of cross wires form rectangular openings in the grid (see Fig. 2-3).
Re. Cl. 12, Stempel discloses: the bracket frame is U-shaped and the locking plate is U-shaped (see Fig. 3, both 44 and 46 are U-shaped due to surfaces 48, 53 and 54).
Re. Cl. 13, Stempel discloses: the base of the bracket frame is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall of the bracket frame resides along the first longitudinal edge of the bracket frame and the second sidewall of the bracket frame resides along the second longitudinal edge of the bracket frame (see Fig. 3); and wherein the base of the locking plate is rectangular with a first longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall of the locking plate resides along the first longitudinal edge of the locking plate and the second sidewall of the locking plate resides along the second longitudinal edge of the locking plate (see Fig. 3).
Re. Cl. 14, Stempel discloses: the first sidewall and the second sidewall of the bracket frame each include an interior side and an exterior side (see Fig. 3), the notches in the first sidewall of the bracket frame and the second sidewall of the bracket frame extend from the exterior side to the interior side of the first and second sidewalls of the bracket frame (see Fig. 3).
Re. Cl. 15, Stempel discloses: the notches are U-shaped for receiving parallel wires of wire basket (see Fig. 3).
Re. Cl. 16, Stempel discloses: the notches formed in the first sidewall and the second sidewall are aligned with each other (see Fig. 3).
Re. Cl. 17, Stempel discloses: one notch of the notches is formed in the first and second sidewalls near the first end of the bracket frame and one notch of the notches is formed in the first and second sidewalls near the second end of the bracket frame (see Fig. 3, first and second ends being top and bottom as shown in Fig. 3).
Re. Cl. 18, Stempel discloses: the base of the bracket frame having a through hole for receiving the fastener and the locking plate having a through hole for receiving the fastener, whereby the through hole in the bracket frame is aligned with the through hole in the locking plate (see 80a, Fig. 3).
Re. Cl. 20, Stempel discloses: the locking plate passes through a rectangular opening in the grid while the notches in the bracket frame engage the first plurality of (see Fig. 3, pass through rectangular opening between 26s and engage first plurality of cross wires 20, 24); and wherein the cable cleat assembly and the locking plate are rotated to an installed position with the cable cleat assembly positioned to receive cables running a length of the wire basket and the locking plate positioned parallel with the bracket frame (see Fig. 2-3, it is the Examiner’s position that the limitation is an intended use recitation since the cable cleat is not positively recited and the locking plate is capable of being rotated so that it aligns with plate 44 and secures to the grid as shown in Fig. 2 using fastener 78).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stempel in view of Bollinger US 3288192 (hereinafter Bollinger).
Re. Cls. 9 and 19, Stempel discloses the through hole is the bracket frame is circular (see 80, Fig. 3) but does not disclose that the through hole in the locking plate is rectangular, wherein the fastener has a rectangular shoulder and the rectangular shoulder fits within the rectangular through hole in the locking plate.  Bollinger discloses a fastener arrangement (Fig. 1-3) which includes a fastener (10, Fig. 1) which fits into a through hole in a locking plate (see 18 in 16, Fig. 1).  Re. Cls. 9 and 19, Bollinger discloses the through hole in the locking plate is rectangular (see 18, Fig. 1), wherein the fastener has a rectangular shoulder (14, Fig. 1-3) and the rectangular shoulder fits (see Fig. 1; Col. 2, Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener and the through hole in the locking plate of Stempel to be rectangular and include a rectangular shoulder as disclosed by Bollinger since Bollinger states that such a modification prevents rotation about the axis of the fastener (Col. 2, Lines 28-31).  Such a modification would prevent accidental loosening of the fastener during use.
Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art of record (Stempel and Finco) don’t disclose the cable cleat assembly in claims 1 and 10, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, it is the Examiner’s position that the cable cleat assembly is still not required by the claims.  Therefore, Applicant’s argument is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cretella US 2020/0244055, Winn US 2015/0078809, Winn US 2006/0038091, Buenning US 6454487, and Engell US 9770138 disclose other known brackets for mounting to a wire grid which the Examiner presents for Applicant's consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632